Citation Nr: 9930860	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  99-01 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The appellant had active duty for training from October 1988 
to January 1989.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
in January 1992 that denied the claimed benefits. Service 
connection for a left knee disorder was last denied by a 
Board decision in July 1991.  Since then, the RO found that 
new and material evidence had been submitted and reopened the 
appellant's claim in August 1998, thereafter denying the 
claim as being not well grounded.  The Board notes and 
concurs in the RO's decision, insofar as it has determined 
that new and material evidence has been submitted to reopen 
the appellant's claim.  Accordingly, the claim will be 
considered on the basis of all the evidence of record.

On June 9, 1999, a hearing was held before the undersigned, 
who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  The claim for service connection for a left knee disorder 
is accompanied by medical evidence to support the claim.

2.  The claim for service connection is plausible.






CONCLUSION OF LAW

The claim for service connection for a left knee disorder is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The appellant has submitted evidence of a current disability.  
A VA examination in January 1996 found a definite deficiency 
of the anterior cruciate of the left knee, with a soft end 
point, and x-rays showed early degenerative changes of the 
medial joint line.  The appellant's service medical records 
show that she was treated for left knee injuries in December 
1988.  A VA examiner reviewed the claims folder in January 
1996 and stated that he suspected that the left knee 
ligamentous injury and meniscus tear occurred during active 
service.  The claim is therefore considered plausible.


ORDER

The claim for service connection for a left knee disorder is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim for service connection for a left knee 
disorder is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

During a hearing before a Member of the Board in June 1999, 
the appellant testified that between 1989 and 1991 she was 
treated for left knee problems by Dr. Burdick in Ontario, 
Oregon.  The appellant further testified that x-rays were 
taken of her left knee.  The claims folder contains a few 
treatment records from Dr. Burdick that were submitted with 
other records, but does not contain any x-ray reports or 
records of any diagnoses concerning the appellant's left 
knee.  There is no evidence that the RO has ever attempted to 
secure records from Dr. Burdick.  In view of the fact that 
the record contains conflicting medical opinions in the 
January 1996 VA examination report and June 1998 Orthopaedic 
Board evaluation concerning when the appellant's left knee 
disorder was incurred, further development is needed.


Therefore, this case is REMANDED to the RO for the following 
development:

1.  The RO should contact the appellant 
and request that she furnish the names 
and addresses of all health care 
providers who have treated or examined 
her for her left knee disorder since June 
1999.  The RO should also take any 
appropriate action needed to secure 
treatment records for the period from 
1989 to 1991 from Dr. Burdick in Ontario, 
Oregon.  According to the appellant's 
testimony, Dr. Burdick's treatment 
records may have been associated with 
outpatient records compiled at the McAfee 
medical facility at the White Sands 
Missile Range in New Mexico, where the 
appellant was treated as a military 
dependent.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and request copies of all 
records of treatment which have not 
already been obtained, to include records 
from Dr. Burdick.  All records obtained 
should be associated with the claims 
folder.

2.  Following completion of the 
foregoing, the RO should consider the 
evidence of record and complete whatever 
further development may be necessary.  
Thereafter, the RO should readjudicate 
the appellant's claim and, if the 
decision remains adverse to her, provide 
the appellant and her representative with 
a supplemental statement of the case and 
the applicable time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals










